DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7, 8, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over 

In regard amended claim 7, Du teaches or discloses a terminal (see Fig. 15), comprising:
a control section that controls reception of a downlink data channel (see paragraphs [0142], and [0144], the UE first receives control information for detecting the second downlink channel and then receives control information for detecting the third downlink channel. Accordingly, the UE first obtains a HARQ-ACK for the data of the second downlink channel, and then obtains a HARQ-ACK for the data of the third downlink channel);
a transmission section that transmits capability information indicating whether or not overlap of a resource between a plurality of the downlink data channels in time is supported (see paragraphs [0044], [0089], and [0096], the time period of the first uplink channel is greater than one slot. In this case, the time period of the first uplink channel is 2 slots. The first channel which has a time period of one slot and overlaps the first uplink channel in time is the first reference uplink channel. The first reference uplink channel is only used to identify the duration of the first HARQ window together with the first threshold and the second threshold, but is uncertainly used for uplink data transmission by the UE).
Du may not explicitly teach or disclose a transmission section that transmits capability information indicating whether or not overlap of a resource between a plurality of the downlink data channels in time is supported.
However, He teaches or discloses a transmission section that transmits capability information indicating whether or not overlap of a resource between a plurality of the downlink data channels in time is supported (see paragraphs [0072], and [0129], when a terminal needs to send a physical channel (e.g., a PUSCH or a PUCCH) in a current subframe, a time-frequency resource of the physical channel may overlap the time-frequency resource of the first reference signal in the subframe. A time-frequency resource corresponding to a part that is in the time-frequency resource of the physical channel and that overlaps the time-frequency resource of the first reference signal is an overlapping resource. The time-frequency resource of the first PUSCH and the time-frequency resource of the second PUSCH separately overlap the time-frequency resource of the SRS (e.g., separately having a first overlapping resource and a second overlapping resource). In addition, the time-frequency resource of the first PUSCH also overlaps the time-frequency resource of the second PUSCH. As a result, the first overlapping resource overlaps the second overlapping resource (overlapping on a third overlapping resource)).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify an apparatus for transmitting HARQ of Du by including a transmission section that transmits capability information indicating whether or not overlap of a resource between a plurality of the downlink data channels in time is supported suggested by He. This modification would provide to reduce impact of SRS capacity expansion on an uplink data throughput read on paragraph [0010].
Du and He may not explicitly teach or disclose a transmission section that transmits capability information.
However, Kim teaches or discloses a transmission section that transmits capability information (see paragraphs [0115], and [0209], the transceiver1110 may communicate with a different network entity. The transceiver1110 may receive terminal information containing decoding capability information from a terminal, and may transmit scheduling information containing overlap related information to the terminal).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the apparatus for transmitting HARQ of Du and a data sending by a device of He by including the transmission section that transmits capability information suggested by Kim. This modification would provide a method and apparatus offering a URLLC service by using resources coexistent with resources used to provide other services with a view to efficiently utilizing the limited frequencies read on paragraph [0014].

In regard claim 8, Du may not explicitly teach or disclose the terminal according to claim 7, wherein the overlap is at least one of full overlap and partial overlap of the resource between the plurality of downlink data channels.
However, He teaches or discloses wherein the overlap is at least one of full overlap and partial overlap of the resource between the plurality of downlink data channels (see paragraphs [0011], [0012], [0025], [0031], [0033], [0034], [0072], and [0073], t[0079], he terminal sends the physical channel to the network device on the third time-frequency resource; or the overlapping resource is used to send a second reference signal, and a third time frequency resource in the second time-frequency resource other than the overlapping resource is used to transmit the physical channel; and the terminal sends the second reference signal on the overlapping resource, and sends the physical channel on the third time-frequency resource; or a second time-frequency resource corresponding to a symbol in which the overlapping resource is located is an overlapping region, the overlapping region is used to send a second reference signal, and a fourth time-frequency resource in the second time-frequency resource other than the overlapping region is used to transmit the physical channel; the terminal sends the second reference signal in the overlapping region, and sends the physical channel on the fourth time-frequency resource).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify an apparatus for transmitting HARQ of Du by including wherein the overlap is at least one of full overlap and partial overlap of the resource between the plurality of downlink data channels suggested by He. This modification would provide to reduce impact of SRS capacity expansion on an uplink data throughput read on paragraph [0010].

In regard claim 10, Du may not explicitly teach or disclose the terminal according to claim 7, wherein the transmission section transmits information indicating quality of reception at the resource.
However, He teaches or discloses wherein the transmission section transmits information indicating quality of reception at the resource (see paragraphs [0023], [0027], [0031], [0063], and [0083], the DCI format 0 may be used to dynamically trigger the UE to perform aperiodic CSI reporting, and the uplink scheduling grant signaling is referred to as a channel quality indicator (CQI) request. The CQI request may be used to trigger the terminal to feed back an aperiodic channel state information report. the UE continuously sends a plurality of SRSs in one subframe to sound different frequencies, so that the base station obtains quality information of channels of different frequencies as soon as possible).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify an apparatus for transmitting HARQ of Du by including wherein the transmission section transmits information indicating quality of reception at the resource suggested by He. This modification would provide to reduce impact of SRS capacity expansion on an uplink data throughput read on paragraph [0010].

In regard amended claim 11, Du teaches or discloses a radio communication method, comprising:
controlling reception of a downlink data channel (see paragraphs [0142], and [0144], the UE first receives control information for detecting the second downlink channel and then receives control information for detecting the third downlink channel. Accordingly, the UE first obtains a HARQ-ACK for the data of the second downlink channel, and then obtains a HARQ-ACK for the data of the third downlink channel);
transmitting capability information indicating whether or not overlap of a resource between a plurality of the downlink data channels in time is supported (see paragraphs [0044], [0089], and [0096], the time period of the first uplink channel is greater than one slot. In this case, the time period of the first uplink channel is 2 slots. The first channel which has a time period of one slot and overlaps the first uplink channel in time is the first reference uplink channel. The first reference uplink channel is only used to identify the duration of the first HARQ window together with the first threshold and the second threshold, but is uncertainly used for uplink data transmission by the UE).
Du may not explicitly teach or disclose transmitting capability information indicating whether or not overlap of a resource between a plurality of the downlink data channels in time is supported.
However, He teaches or discloses transmitting capability information indicating whether or not overlap of a resource between a plurality of the downlink data channels in time is supported [0072], and [0129]: when a terminal needs to send a physical channel (e.g., a PUSCH or a PUCCH) in a current subframe, a time-frequency resource of the physical channel may overlap the time-frequency resource of the first reference signal in the subframe. A time-frequency resource corresponding to a part that is in the time-frequency resource of the physical channel and that overlaps the time-frequency resource of the first reference signal is an overlapping resource. The time-frequency resource of the first PUSCH and the time-frequency resource of the second PUSCH separately overlap the time-frequency resource of the SRS (e.g., separately having a first overlapping resource and a second overlapping resource). In addition, the time-frequency resource of the first PUSCH also overlaps the time-frequency resource of the second PUSCH. As a result, the first overlapping resource overlaps the second overlapping resource (overlapping on a third overlapping resource)).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify an apparatus for transmitting HARQ of Du by including transmitting capability information indicating whether or not overlap of a resource between a plurality of the downlink data channels in time is supported suggested by He. This modification would provide to reduce impact of SRS capacity expansion on an uplink data throughput read on paragraph [0010].
Du and He may not explicitly teach or disclose transmitting capability information.
However, Kim teaches or discloses transmitting capability information (see paragraphs [0115], and [0209], the transceiver1110 may communicate with a different network entity. The transceiver1110 may receive terminal information containing decoding capability information from a terminal, and may transmit scheduling information containing overlap related information to the terminal).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the apparatus for transmitting HARQ of Du and a data sending by a device of He by including transmitting capability information suggested by Kim. This modification would provide a method and apparatus offering a URLLC service by using resources coexistent with resources used to provide other services with a view to efficiently utilizing the limited frequencies read on paragraph [0014].

Response to Arguments
Applicant’s arguments with respect to claims 7, 8, 10, and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Date: 09/19/2022


/PHIRIN SAM/Primary Examiner, Art Unit 2476